Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,057,916 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because –

Claim 1 of current application is as below:
a communication system comprising: 
remote units to exchange radio frequency RF signals with mobile devices, at least one of the RF signals comprising information destined for, or originating from, a mobile device of the mobile devices; and 
a controller comprising a real-time scheduler for assigning the mobile devices to airlink resources; 
wherein the controller is configured to determine remote unit transmission or reception needs of the mobile devices by estimating signal levels and representing the needs with numerical values; 
wherein the real-time scheduler assigns the mobile devices to the airlink resources based on the numerical values, sometimes assigning two or more mobile devices to the same airlink resource according to RF isolation.

Claim 28 of current application is as below:

the communication system of claim 1, wherein the assigned same airlink resources are for at least one of: downlink transmissions from the different remote units to the two or more mobile devices; 
uplink transmissions from the two or more mobile devices to remote units without substantial interference; and 
uplink transmissions from the two or more mobile devices to one or more remote units whose received signals are jointly processed for reliable detection.

Claim 1 of U.S. Patent No. 10,057,916 B2 is as below:

A communication system in a cellular network, comprising: 
a processing system comprising a controller and remote units, the remote units being configured to communicate with the controller, and wherein the remote units comprise radio frequency transceivers to communicate with mobile devices within a communication cell of the cellular network;  
wherein at least part of the processing system is configured to perform operations comprising: 
estimating signal strength experienced by at least some of the mobile devices;  
identifying, based at least on the signal strength, at least two of the mobile devices that are suitable for scheduling for simultaneous communication in the same communication cell on a same airlink resource; and 
scheduling said at least two of the mobile devices for the simultaneous communication in the same communication cell on the same airlink resource, wherein each of said at least two mobile devices use at least one of the remote units for the simultaneous communication. 

Here, it is obvious to modify the claim 1 language of US Patent and come up with the claims 1 of and 28 current application by rewording, deleting features from claim 1 of US Patent.

Dependent claims 2 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,057,916 B2, due to their dependency on independent claim 1 of current application.



112(f) analysis
	Claim 1 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “remote units” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 should be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the radio network 12 includes controllers 22, 24 and remote unites 26a-26i connected by an Ethernet network 28 (Fig. 1, paragraph 0092), appears to be the corresponding structure for the "remote units".
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 has the phrase, “at least one of the RF signals comprising information destined for, or originating from, a mobile device of the mobile devices”. Claim 1 has the phrase, “sometimes assigning two or more mobile devise to the same airlink resource according to RF isolation”. Here, various "at least some" and “sometimes” being used in the claim language along with alternative language, makes the claim as being indefinite for failing to particularly point out and distinctly claim the subject matter.


Claim 1 has the phrase, “estimating signal levels and representing the needs with numerical values”. Here, it is unclear what an applicants are trying to claim and how it is being achieved. The specification does not show how it is implemented and why, which makes the claim language as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim 8 has the phrase, “Quantized signature vector”. Here, the specification does not show how it is implanted and why, which makes the claim language as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Here, the examiner has just shown the examples for 112 2nd indefinite. The applicants are hereby requested to go through all the claims and modify claim language accordingly.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted for current application.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Applicant is citing numerous references. Examiner therefore has given cursory "consideration" to these references as a group. If Applicant believes that some references are directly relevant to the claimed invention, then applicant is required to specifically point out these references and the relevance to aid the examiner in a more thorough and meaningful consideration of these large number of references.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 6, 11, 18 and 28 are rejected under 35 U.S.C. 102(a)(1) as being unpatantable by
Ishida US PGPub: US 2012/0208581 A1 Aug. 16, 2012.

Regarding claim 1, Ishida discloses, 

a communication system (a cellular system - paragraphs 0003, 0004) comprising: 

remote units (distributed antennas - paragraph 0002) to exchange radio frequency RF signals with mobile devices (the antenna change control unit 109 then selects an antenna – a1 having the maximum total number of mobile terminals or the maximum total amount of buffer from antennas in a cluster to which the mobile terminal belongs. Here, the controller is in communication with the remote units, and the remote units is in communication with the mobile devices – Fig. 11/s111 YES path, paragraph 0099), 
at least one of the RF signals comprising information destined for, or originating from, a mobile device of the mobile devices (the base station provisionally determines a first antenna and a second antenna for a first mobile and a first cluster containing the first antenna and the second antenna with a new communication is initiated or a mobile terminal is moved. Here, a first antenna which is part of distribute antennas is communicates with the mobile devices located within the coverage of the first antenna - paragraph 0020); and 

a controller (a base station – paragraph 0002) comprising a real-time scheduler (if the evaluation function prevailing after an antenna change for the relevant mobile terminal is improved from the one prevailing before the antenna change, the antenna change control unit 109 effects the antenna change for load reduction purposes – Fig. 11/s116, paragraph 0099) for assigning the mobile devices to airlink resources (a distributed antenna system including a base station that transmits and receives data by using multiple antennas deposited in the distributed antenna system – paragraph 0020); 

wherein the controller is configured to determine remote unit transmission or reception needs of the mobile devices by estimating signal levels (the base station, upon receipt of an initial access signal from the first mobile terminal, estimates the antenna-specific received power of the initial access signal and sends a response signal to the first mobile terminal - paragraph 0023) and representing the needs with numerical values (the evaluation function is weighted in accordance with the number of cluster sharing the overloaded antenna, which is a change source, and with the reduction rate of the amount of total buffer – paragraph 0101. When the round robin or proportional fairness scheduling method is used for user scheduling, the time-frequency resource allocated to mobile terminals is approximately equal between mobile terminals belonging to the same cluster. Therefore, R.sub.u(n) is determined by dividing the numerical value 1 by the number of mobile terminals belonging to the cluster n as indicated by equation 3 – paragraph 0096. Each mobile terminal transmits the Channel Quality Indicator – CQI of a currently communicating cluster and the reference signal, which represents known sequence for estimating the quality of uplink reception, on a periodic basis or at a predetermined timing - paragraph 0067); 

wherein the real-time scheduler assigns the mobile devices to the airlink resources based on the numerical values, sometimes assigning two or more mobile devices to the same airlink resource according to RF isolation (if the evaluation function prevailing after an antenna change for the relevant mobile terminal is improved from the one prevailing before the antenna change, the antenna change control unit 109 effects the antenna change for load reduction purposes – Fig. 11/s116, paragraph 0099. The time-frequency resource is divided between mobile terminals sharing all antennas within the cluster, that is, between mobiles belonging to the same cluster – paragraph 0048. The antenna change control unit 109 then selects an antenna – a1 having the maximum total number of mobile terminals or the maximum total amount of buffer from antennas in a cluster to which the mobile terminal belongs – Fig. 11/s111 YES path, paragraph 0099. The data generated by the centralized base station 5 and addressed to multiple mobile terminals is transmitted from multiple antennas at the same time and at the same frequency, reads on the claimed feature, sometimes assigning two or more mobile devices to the same airlink resource according to RF isolation – paragraph 0046).

Regarding claim 2, Ishida discloses, 

the communication system of claim 1, wherein the remote unit transmission or reception needs of the mobile device are determined based on at least one of: estimates of signal loss between each of the remote units and the mobile device (the base station, upon receipt of an initial access signal from the first mobile terminal, estimates the antenna-specific received power of the initial access signal and sends a response signal to the first mobile terminal - paragraph 0023); and 
traffic load seen on each of the remote units (if the evaluation function prevailing after an antenna change for the relevant mobile terminal is improved from the one prevailing before the antenna change, the antenna change control unit 109 effects the antenna change for load reduction purposes – Fig. 11/s116, paragraph 0099).

Regarding claim 3, Ishida discloses,

the communication system of claim 2, wherein the signal loss is estimated based on an uplink transmission from the mobile device to the remote units (an uplink, a signal transmitted at the same time and same frequency from multiple mobile terminals is received by multiple antennas and transferred to the centralized base station 5 – paragraph 0046. Each mobile terminal transmits the Channel Quality Indicator – CQI of a currently communicating cluster and the reference signal, which represents known sequence for estimating the quality of uplink reception, on a periodic basis or at a predetermined timing - paragraph 0067).

Regarding claim 5, Ishida discloses,

the communication system of claim 1, wherein the numerical values are derived from uplink measurements (the mobile terminal side measures the reception quality of each antenna and reports the result of measurement to the centralized base station 5 – paragraph 0072).
Regarding claim 6, Ishida discloses, 

the communication system of claim 5, wherein the numerical values are binary taking the values 0 or 1 (the base station, upon receipt of an initial access signal from the first mobile terminal, estimates the antenna-specific received power of the initial signal and sends a response signal to the first mobile terminal - paragraph 0023. When the round robin or proportional fairness scheduling method is used for user scheduling, the time-frequency resource allocated to mobile terminals is approximately equal between mobile terminals belonging to the same cluster. Therefore, R.sub.u(n) is determined by dividing the numerical value 1 by the number of mobile terminals belonging to the cluster n as indicated by equation 3 – paragraph 0096).

Regarding claim 11, Ishida discloses, 

the communication system of claim 1, wherein the numerical values are determined based, at least in part, on the locations of the mobile devices within a communication cell (the distributed antenna system improves the communication quality of a mobile terminal by selecting an antenna group having low propagation loss in accordance with the position of the mobile terminal. Here, it is obvious for the base station to improve communication quality, it has to consider a location of the mobile device within the communication cell – paragraphs 0017, 0026).
Regarding claim 18, Ishida discloses, 

the communication system of claim 17, wherein determining a bit rate for communication between the mobile device and a radio unit comprises: receiving, from remote units, information on measurements on an uplink control channel, and using such measurements in determining the bit rate (the base station includes a radio resource control unit that changes some of the antennas communicating with a mobile terminal in accordance with the load status, communication quality, throughput or data rate of each antenna. Here, data rate reads on the claimed bit rate – paragraphs 0021, 0093).

Regarding claim 28, Ishida discloses,

the communication system of claim 1, wherein the assigned same airlink resources are for at least one of: downlink transmissions from the different remote units to the two or more mobile devices (the data generated by the centralized base station 5 and addressed to multiple mobile terminals is transmitted from multiple antennas at the same time and at the same frequency – paragraph 0046. An LTE or other cellular system that uses OFDMA or SC-FDMA divides a time or frequency resource to establish communication between mobile terminals belong to the same cell – paragraph 0010); uplink transmissions from the two or more mobile devices to remote units without substantial interference (an uplink, a signal transmitted at the same time and same frequency from multiple mobile terminals is received by multiple antennas and transferred to the centralized base station 5 – paragraph 0046. An LTE or other cellular system that uses OFDMA or SC-FDMA divides a time or frequency resource to establish communication between mobile terminals belong to the same cell – paragraph 0010); and uplink transmissions from the two or more mobile devices to one or more remote units whose received signals are jointly processed for reliable detection (the centralized processing unit 101 combines the mobile terminal data and a control signal into a transport block and inputs the transport block into the cluster signal processing units 102-1, 102-2 - paragraph 0083).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 12, 17, 19, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ishida US PGPub: US 2012/0208581 A1 Aug. 16, 2012.

Regarding claim 7, Ishida discloses all the claimed features, 

but, does not disclose, the communication system of claim 6, wherein the numerical values take on values from a finite number of levels greater than 2.

Ishida teaches, the base station provisionally determines a first antenna and a second antenna for a first mobile and a first cluster containing the first antenna and the second antenna with a new communication is initiated or a mobile terminal is moved. Here, a first antenna which is part of distribute antennas is communicates with the mobile devices located within the coverage of the first antenna (paragraph 0020). The base station, upon receipt of an initial access signal from the first mobile terminal, estimates the antenna-specific received power of the initial signal and sends a response signal to the first mobile terminal (paragraph 0023). The centralized base station 5 monitors the load status such as the total number of mobile terminals using each antenna (ABSTRACT, paragraphs 0019, 0053). Here, it would have been obvious that the centralized base station 5, can select the antenna based on various levels of load and quality of signals, and can estimate represented using numerical values that are values selected form finite number of levels greater than two.
Ishida teaches various modifications, combination, sub-combinations and alterations may occur depending on design requirements and other factors insofar as they are within the scope of the amended claims or the equivalents thereof (paragraph 0108).

Regarding claim 12, Ishida discloses all the claimed features, 

but, does not disclose, the communication system of claim 1, wherein the assignment of the two or more mobile devices on the same airlink resource results in at least one of. different remote units in a cell transmitting to different mobile devices on the same airlink resource; some remote units not transmitting to any of the mobile devices; and some remote units transmitting simultaneously to multiple mobile devices.

Ishida teaches, the base station provisionally determines a first antenna and a second antenna for a first mobile and a first cluster containing the first antenna and the second antenna with a new communication is initiated or a mobile terminal is moved. Here, a first antenna which is part of distribute antennas is communicates with the mobile devices located within the coverage of the first antenna (paragraph 0020). The base station, upon receipt of an initial access signal from the first mobile terminal, estimates the antenna-specific received power of the initial signal and sends a response signal to the first mobile terminal (paragraph 0023). The centralized base station 5 monitors the load status such as the total number of mobile terminals using each antenna (ABSTRACT, paragraphs 0019, 0053). Here, it would have been obvious that the assignment of the two or more mobile devices on the same airlink resource results in at least one of. different remote units in a cell transmitting to different mobile devices on the same airlink resource; some remote units not transmitting to any of the mobile devices; and some remote units transmitting simultaneously to multiple mobile devices. Ishida teaches various modifications, combination, sub-combinations and alterations may occur depending on design requirements and other factors insofar as they are within the scope of the amended claims or the equivalents thereof (paragraph 0108).

Regarding claim 17, Ishida discloses all the claimed features, 
but, does not disclose, the communication system of claim 1, wherein the controller is configured to determine bit rates at which data is to be transmitted to and from the two or more mobile devices (the base station includes a radio resource control unit that changes some of the antennas communicating with a mobile terminal in accordance with the load status, communication quality, throughput or data rate of each antenna. Here, data rate reads on the claimed bit rate – paragraphs 0021, 0093).

Ishida teaches, the base station provisionally determines a first antenna and a second antenna for a first mobile and a first cluster containing the first antenna and the second antenna with a new communication is initiated or a mobile terminal is moved. Here, a first antenna which is part of distribute antennas is communicates with the mobile devices located within the coverage of the first antenna (paragraph 0020). The base station, upon receipt of an initial access signal from the first mobile terminal, estimates the antenna-specific received power of the initial signal and sends a response signal to the first mobile terminal (paragraph 0023). The centralized base station 5 monitors the load status such as the total number of mobile terminals using each antenna (ABSTRACT, paragraphs 0019, 0053). Here, it would have been obvious that the transmission is to and from two or more mobile devices. Ishida teaches various modifications, combination, sub-combinations and alterations may occur depending on design requirements and other factors insofar as they are within the scope of the amended claims or the equivalents thereof (paragraph 0108).

Regarding claim 19, Ishida discloses all the claimed features, 

but, does not clearly disclose, the communication system of claim 18, wherein determining “the bit rate includes uncertainty due to small-scale fading”.

Ishida teaches, the base station provisionally determines a first antenna and a second antenna for a first mobile and a first cluster containing the first antenna and the second antenna with a new communication is initiated or a mobile terminal is moved. Here, a first antenna which is part of distribute antennas is communicates with the mobile devices located within the coverage of the first antenna (paragraph 0020). The base station, upon receipt of an initial access signal from the first mobile terminal, estimates the antenna-specific received power of the initial signal and sends a response signal to the first mobile terminal (paragraph 0023). The centralized base station 5 monitors the load status such as the total number of mobile terminals using each antenna (ABSTRACT, paragraphs 0019, 0053). The base station includes a radio resource control unit that changes some of the antennas communicating with a mobile terminal in accordance with the load status, communication quality, throughput or data rate of each antenna. Here, data rate reads on the claimed bit rate – paragraphs 0021, 0093. The base station, upon receipt of an initial access signal from the first mobile terminal, estimates the antenna-specific received power of the initial signal and sends a response signal to the first mobile terminal - paragraph 0023. Here, it would have been obvious that the centralized base station 5, can select the antenna based on various levels of load and quality of signals - i.e., reduction in quality of signals reads on the claimed, small-scale fading.
Ishida teaches various modifications, combination, sub-combinations and alterations may occur depending on design requirements and other factors insofar as they are within the scope of the amended claims or the equivalents thereof (paragraph 0108).

Regarding claim 26, Ishida discloses all the claimed features, 

but, does not disclose, the communication system of claim 1, wherein the controller is configured to manage uplink control channel processing load on the remote units, comprising adjusting periods for transmissions from some mobile devices based on a communication traffic load in a communication cell.

Ishida teaches, the base station provisionally determines a first antenna and a second antenna for a first mobile and a first cluster containing the first antenna and the second antenna with a new communication is initiated or a mobile terminal is moved. Here, a first antenna which is part of distribute antennas is communicates with the mobile devices located within the coverage of the first antenna (paragraph 0020). The base station, upon receipt of an initial access signal from the first mobile terminal, estimates the antenna-specific received power of the initial signal and sends a response signal to the first mobile terminal (paragraph 0023). The centralized base station 5 monitors the load status such as the total number of mobile terminals using each antenna (ABSTRACT, paragraphs 0019, 0053). The base station includes a radio resource control unit that changes some of the antennas communicating with a mobile terminal in accordance with the load status, communication quality, throughput or data rate of each antenna. Here, data rate reads on the claimed bit rate – paragraphs 0021, 0093. The base station, upon receipt of an initial access signal from the first mobile terminal, estimates the antenna-specific received power of the initial signal and sends a response signal to the first mobile terminal - paragraph 0023. The base station estimates the reception quality of a candidate antenna to change for each mobile terminal in accordance with a reference signal transmitted from the first and second mobile terminals on a periodic basis or at a predetermined time – paragraph 0024. Here, it would have been obvious that the centralized base station 5, can select the antenna based on various levels of load and quality of signals - i.e., the controller is configured to manage uplink control channel processing load on the remote units, comprising adjusting periods for transmissions from some mobile devices based on a communication traffic load in a communication cell.
Ishida teaches various modifications, combination, sub-combinations and alterations may occur depending on design requirements and other factors insofar as they are within the scope of the amended claims or the equivalents thereof (paragraph 0108).

Regarding claim 27, Ishida discloses,

the communication system of claim 26, wherein the communication traffic load is measured based on the number of connected users (the communication quality and load status of a current antenna group and the communication quality and load status of a post -change antenna group. Load balancing method to be employed when a large number of mobile terminals - i.e., loads are place in a particular base station area, cell or sector. The centralized base station 5 monitors the load status such as the total number of mobile terminals using each antenna – ABSTRACT, paragraphs 0019, 0053).

Claims 4, 20 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ishida US PGPub: US 2012/0208581 A1 Aug. 16, 2012 and in view of
Sarkar US PGPub: US 2009/0180435 A1 Jul. 16, 2009.

Regarding claim 4, Ishida discloses all the claimed features, 

but, does not disclose, the communication system of claim 3, wherein the uplink transmissions correspond to at least one of: Sounding Reference Signal SRS transmissions; Physical Random Access Channel PRACH transmissions; Physical Uplink Control Channel PUCCH transmissions; and Physical Uplink Shared Channel PUSCH transmissions.

Sarkar teaches, a multiple-in-multiple-out MIMO system employs multiple transmit antennas and multiple receive antennas for data transmission (Fig. 11, paragraphs 0008, 0049). Long term evolution – LTE, Sounding reference signal - SRS, physical random access channel – PRACH, physical uplink control channel – PUCCH and physical uplink shared channel – PUSCH (paragraphs 0034, 0080, 0081). Along with Digital vector signal analysis – DVSA and VSA signal analyzer (paragraphs 0079, 0081). Acknowledgement Channel – ACKCH (paragraphs 0066, 0074). Hybrid automatic repeat request - HARQ processes (paragraphs 0034, 0035, 0080).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distributed antenna system base station and radio resource control of Ishida (Ishida, paragraphs 0003, 0004,  0020), wherein the system of Ishida, would have incorporated detailed Long term evolution – LTE communication system of Sarkar (Sarkar, paragraphs 0034, 0080, 0081) for frame structure protocols that facilitate efficient wireless communications (Sarkar, paragraph 0003) and not to have overlap between signals when one component is transmitting and the other receiving (Sarkar, paragraphs 0009, 0011).

Regarding claim 20, Ishida discloses,

the communication system of claim 19, wherein determining a bit rate for a communication from a remote unit to the mobile device comprises: receiving from the mobile device ((the base station includes a radio resource control unit that changes some of the antennas communicating with a mobile terminal in accordance with the load status, communication quality, throughput or data rate of each antenna. Here, data rate reads on the claimed bit rate – paragraphs 0021, 0093),

but, does not discloses, feedback on the success or failure of past data transmissions, and using such information in determining the bit rate.
.
Sarkar teaches, a multiple-in-multiple-out MIMO system employs multiple transmit antennas and multiple receive antennas for data transmission (Fig. 11, paragraphs 0008, 0049). Long term evolution – LTE, Sounding reference signal - SRS, physical random access channel – PRACH, physical uplink control channel – PUCCH and physical uplink shared channel – PUSCH (paragraphs 0034, 0080, 0081). Along with Digital vector signal analysis – DVSA and VSA signal analyzer (paragraphs 0079, 0081). Acknowledgement Channel – ACKCH (paragraphs 0066, 0074). Hybrid automatic repeat request - HARQ processes (paragraphs 0034, 0035, 0080).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distributed antenna system base station and radio resource control of Ishida (Ishida, paragraphs 0003, 0004,  0020), wherein the system of Ishida, would have incorporated detailed Long term evolution – LTE communication system of Sarkar (Sarkar, paragraphs 0034, 0080, 0081) for frame structure protocols that facilitate efficient wireless communications (Sarkar, paragraph 0003) and not to have overlap between signals when one component is transmitting and the other receiving (Sarkar, paragraphs 0009, 0011).

Regarding claim 21, Ishida discloses all the claimed features,

but, does not disclose, the communication system of claim 20, wherein the mobile device feedback is Hybrid ARQ HARQ feedback.

Sarkar teaches, a multiple-in-multiple-out MIMO system employs multiple transmit antennas and multiple receive antennas for data transmission (Fig. 11, paragraphs 0008, 0049). Long term evolution – LTE, Sounding reference signal - SRS, physical random access channel – PRACH, physical uplink control channel – PUCCH and physical uplink shared channel – PUSCH (paragraphs 0034, 0080, 0081). Along with Digital vector signal analysis – DVSA and VSA signal analyzer (paragraphs 0079, 0081). Acknowledgement Channel – ACKCH (paragraphs 0066, 0074). Hybrid automatic repeat request - HARQ processes (paragraphs 0034, 0035, 0080).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distributed antenna system base station and radio resource control of Ishida (Ishida, paragraphs 0003, 0004,  0020), wherein the system of Ishida, would have incorporated detailed Long term evolution – LTE communication system of Sarkar (Sarkar, paragraphs 0034, 0080, 0081) for frame structure protocols that facilitate efficient wireless communications (Sarkar, paragraph 0003) and not to have overlap between signals when one component is transmitting and the other receiving (Sarkar, paragraphs 0009, 0011).

Regarding claim 22, Ishida discloses all the claimed features,

but, does not disclose, the communication system of claim 21, wherein the past HARQ feedback is ignored when the mobile device's dominant interferer has changed.

Sarkar teaches, a multiple-in-multiple-out MIMO system employs multiple transmit antennas and multiple receive antennas for data transmission (Fig. 11, paragraphs 0008, 0049). Long term evolution – LTE, Sounding reference signal - SRS, physical random access channel – PRACH, physical uplink control channel – PUCCH and physical uplink shared channel – PUSCH (paragraphs 0034, 0080, 0081). Along with Digital vector signal analysis – DVSA and VSA signal analyzer (paragraphs 0079, 0081). Acknowledgement Channel – ACKCH (paragraphs 0066, 0074). Hybrid automatic repeat request - HARQ processes (paragraphs 0034, 0035, 0080).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distributed antenna system base station and radio resource control of Ishida (Ishida, paragraphs 0003, 0004,  0020), wherein the system of Ishida, would have incorporated detailed Long term evolution – LTE communication system of Sarkar (Sarkar, paragraphs 0034, 0080, 0081) for frame structure protocols that facilitate efficient wireless communications (Sarkar, paragraph 0003) and not to have overlap between signals when one component is transmitting and the other receiving (Sarkar, paragraphs 0009, 0011).

Regarding claim 23, Ishida discloses all the claimed features,

but, does not disclose, channel state information – CSI feedback.

Sarkar teaches, a multiple-in-multiple-out MIMO system employs multiple transmit antennas and multiple receive antennas for data transmission (Fig. 11, paragraphs 0008, 0049). Long term evolution – LTE, Sounding reference signal - SRS, physical random access channel – PRACH, physical uplink control channel – PUCCH and physical uplink shared channel – PUSCH (paragraphs 0034, 0080, 0081). Along with Digital vector signal analysis – DVSA and VSA signal analyzer (paragraphs 0079, 0081). Acknowledgement Channel – ACKCH (paragraphs 0066, 0074). Hybrid automatic repeat request - HARQ processes (paragraphs 0034, 0035, 0080). Channel Quality Indicator – CQI reads on the claimed channel state information - CSI feedback (paragraph 0079).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distributed antenna system base station and radio resource control of Ishida (Ishida, paragraphs 0003, 0004,  0020), wherein the system of Ishida, would have incorporated detailed Long term evolution – LTE communication system of Sarkar (Sarkar, paragraphs 0034, 0080, 0081) for frame structure protocols that facilitate efficient wireless communications (Sarkar, paragraph 0003) and not to have overlap between signals when one component is transmitting and the other receiving (Sarkar, paragraphs 0009, 0011).

Regarding claim 24, Ishida discloses all the claimed features,

but, does not disclose, Channel State Information Reference Signal – CSI-RS.

Sarkar teaches, a multiple-in-multiple-out MIMO system employs multiple transmit antennas and multiple receive antennas for data transmission (Fig. 11, paragraphs 0008, 0049). Long term evolution – LTE, Sounding reference signal - SRS, physical random access channel – PRACH, physical uplink control channel – PUCCH and physical uplink shared channel – PUSCH (paragraphs 0034, 0080, 0081). Along with Digital vector signal analysis – DVSA and VSA signal analyzer (paragraphs 0079, 0081). Acknowledgement Channel – ACKCH (paragraphs 0066, 0074). Hybrid automatic repeat request - HARQ processes (paragraphs 0034, 0035, 0080). Channel Quality Indicator – CQI reads on the claimed Channel State Information Reference Signal – CSI-RS (paragraph 0079).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distributed antenna system base station and radio resource control of Ishida (Ishida, paragraphs 0003, 0004,  0020), wherein the system of Ishida, would have incorporated detailed Long term evolution – LTE communication system of Sarkar (Sarkar, paragraphs 0034, 0080, 0081) for frame structure protocols that facilitate efficient wireless communications (Sarkar, paragraph 0003) and not to have overlap between signals when one component is transmitting and the other receiving (Sarkar, paragraphs 0009, 0011).

Regarding claim 25, Ishida discloses, 

the communication system of claim 24, wherein the mobile device reports multiple interference measurements for different interference scenarios (the base station estimates the reception quality of a candidate antenna to change for each mobile terminal in accordance with a reference signal transmitted from the first and second mobile terminals on a periodic basis or at a predetermined time – paragraph 0024. Each mobile terminal transmits the Channel Quality Indicator – CQI of a currently communicating cluster and the reference signal, which represents known sequence for estimating the quality of uplink reception, on a periodic basis or at a predetermined timing - paragraph 0067).

Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ishida US PGPub: US 2012/0208581 A1 Aug. 16, 2012 and in view of
Oh US PGPub: US 2010/0178875 A1 Jul. 15, 2010.

Regarding claim 13, Ishida discloses all the claimed features, 

but, does not disclose, the communication system of claim 12, wherein the remote units transmitting simultaneously to multiple mobile devices have a reduced transmit power.

Oh teaches, interference cancellation system and wireless antenna configuration. The wireless distributed antenna system - WDAS reduces interference by selected WDAS remote unite to be shutting off a particular transmission channel or reducing signal strength for instance (ABSTRACT, paragraphs 0012, 0017).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distributed antenna system base station and radio resource control of Ishida (Ishida, paragraphs 0003, 0004,  0020), wherein the system of Ishida, would have incorporated detailed interference cancellation and wireless antenna configuration of Oh (Oh, paragraph 0012) in order to provide better coverage by wireless distributed antenna systems (Oh, paragraphs 0002, 0017).

Regarding claim 14, Ishida discloses all the claimed features, 

but, does not disclose, the communication system of claim 1, wherein the controller further reduces transmission power to certain mobile devices that it determines to be near a remote unit.

Oh teaches, interference cancellation system and wireless antenna configuration. The wireless distributed antenna system - WDAS reduces interference by selected WDAS remote unite to be shutting off a particular transmission channel or reducing signal strength for instance (ABSTRACT, paragraphs 0012, 0017).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distributed antenna system base station and radio resource control of Ishida (Ishida, paragraphs 0003, 0004,  0020), wherein the system of Ishida, would have incorporated detailed interference cancellation and wireless antenna configuration of Oh (Oh, paragraph 0012) in order to provide better coverage by wireless distributed antenna systems (Oh, paragraphs 0002, 0017).

Regarding claim 15, Ishida discloses,
the communication system of claim 14, wherein the controller makes the determination based on measurements of uplink transmissions of the mobile devices at the remote units (the mobile terminal side measures the reception quality of each antenna and reports the result of measurement to the centralized base station 5 – paragraph 0072).

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ishida US PGPub: US 2012/0208581 A1 Aug. 16, 2012 and in view of
Oh US PGPub: US 2010/0178875 A1 Jul. 15, 2010 and further in view of
Sarkar US PGPub: US 2009/0180435 A1 Jul. 16, 2009.

Regarding claim 16, Ishida discloses all the claimed features, 

but, does not disclose, the communication system of claim 15, wherein the uplink transmissions are SRS, PUCCH, PRACH or PUSCH transmissions.

Sarkar teaches, a multiple-in-multiple-out MIMO system employs multiple transmit antennas and multiple receive antennas for data transmission (Fig. 11, paragraphs 0008, 0049). Long term evolution – LTE, Sounding reference signal - SRS, physical random access channel – PRACH, physical uplink control channel – PUCCH and physical uplink shared channel – PUSCH (paragraphs 0034, 0080, 0081). Along with Digital vector signal analysis – DVSA and VSA signal analyzer (paragraphs 0079, 0081).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distributed antenna system base station and radio resource control of combined Ishida and Oh (combined Ishida and Oh, paragraphs 0003, 0004,  0020), wherein the system of combined Ishida and Oh, would have incorporated detailed Long term evolution – LTE communication system of Sarkar (Sarkar, paragraphs 0034, 0080, 0081) for frame structure protocols that facilitate efficient wireless communications (Sarkar, paragraph 0003) and not to have overlap between signals when one component is transmitting and the other receiving (Sarkar, paragraphs 0009, 0011).
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 
1.	Feng teaches, forwarding networks includes: acquiring a signal transmitted from a source node; selecting an antenna which is closest to the target node or a subordinate forwarding node; according to a corresponding relationship between antennas and nodes in coverage areas of the antennas, sending the signal through wire transmission media; and transmitting the signal by the selected antenna.
US PGPub: US 2007/0297412 A1 Dec. 27, 2007. 

Contact Information	

Any inquiry concerning this communication from the examiner should be directed to Nimesh Patel at (571) 270-1228, normally reached on Mon-Thur. 6:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 	(PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nimesh Patel/
Primary Examiner, Art Unit 2642